Citation Nr: 0740188	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that during the appeal process 
the claims folder was transferred to the Detroit, Michigan 
RO.

This matter was previously before the Board in June 2004, at 
which time a remand was ordered to accomplish further 
development.  Following such development, the issue was 
denied by the Board in March 2005.  However, at that time, 
the VA was in receipt of private medical evidence submitted 
by the veteran within 90 days of certification to the Board, 
but which had not been associated with the claims folder.  
The veteran had not waived review of such materials by the 
Agency of Original Jurisdiction.  As such, the March 2005 
denial was vacated by the Board in April 2005.  Another 
remand was ordered at that time to enable the RO to consider 
the newly submitted medical records.  

Subsequently, the Board, in a June 2006 decision, denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss disability.  The veteran appealed the 
June 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a November 2006 
Order, granted an October 2006 Joint Motion for Remand of the 
case to the Board.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate the June 
5, 2006 Board decision.  The Board then remanded this matter 
for additional development in April 2007.  The case has now 
returned to the Board for further appellate consideration.

A motion to advance this case on the Board's docket was 
received by the Board on May 27, 2004.  This motion was 
granted by the Board on June 7, 2004 due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).




FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The evidence of record demonstrates that the veteran's 
currently diagnosed bilateral hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by probative, competent evidence to be causally related 
to the veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In the present case, VA satisfied its duty to notify by means 
of July 2004, November 2004, and May 2007 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
pertinent evidence in his possession to VA.  The May 2007 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  After the notice 
was provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in 
September 2007.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  Indeed, the veteran noted that he had no further 
information to submit in support of his claim.  See 90-Day 
Letter Response Form, dated in March 2007.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  The Board notes that a VA medical 
opinion has been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.
Legal criteria

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, an August 2007 VA audiogram revealed the following 
puretone thresholds for the right ear:  35, 40, 80, 80, and 
85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The August 2007 VA audiogram revealed the 
following puretone thresholds for the left ear:  40, 40, 75, 
85, and 90 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Based on these audiological findings the Board 
finds that the veteran has a current bilateral hearing loss 
disability.  See also August 2003 VA audiologic consult 
(revealing a diagnosis of bilateral mild, sloping to severe 
sensorineural hearing loss).  As such, a current disability 
is established and the first element of a service connection 
claim has been satisfied.    

In evaluating the second element of service connection, that 
of in-service incurrence, the Board calls attention to 
38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), which provide 
that due consideration shall be given to the places, types, 
and circumstances of a veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  In this vein, the veteran stated 
at his August 2003 VA audiologic consult that he was exposed 
to loud noise in service.  Specifically, he stated that he 
first served in the armored division and was exposed to 110 
Howitzer, 75-mm and 90-mm guns without the use of hearing 
protection.  See Fort Knox Training Record (noting 
instruction and familiarization with various guns).  The 
veteran recalled that on one particular occasion, he was 
standing next to a gun muzzle when it unexpectedly fired.  He 
reported that the concussion of the blast knocked him down 
and immediately decreased his hearing.  He indicated that his 
hearing did recover, but not to previous levels.  The veteran 
also stated that he was exposed to large artillery and 
dynamite in his capacity as a high explosive technician.  The 
Board also notes a letter from the veteran to his girlfriend 
(presently, his spouse), dated in June 1945.  In this letter, 
the veteran reported witnessing an explosion that blew a hole 
in the ground.  Additionally, the veteran's DD Form 214 
reflects the veteran's primary military occupational 
specialty was a military policeman.  Based on the foregoing, 
the Board finds that the veteran's claims of in-service 
exposure to noise trauma are competent and credible and are 
consistent with the circumstances of the veteran's service 
and with his military occupational specialty listed on his DD 
Form 214.  See 38 U.S.C.A. § 1154(a).  However, for service 
connection to be granted, competent medical evidence still 
must show that the veteran has a current chronic disability 
that is medically attributed to service. 

The Board notes that the veteran's service medical records 
fail to show any complaints or findings indicative of hearing 
loss.  A pre-service physical examination for flying 
conducted in December 1943 showed 20/20 hearing, bilaterally, 
for whispered voice.  The veteran's induction examination in 
December 1944 showed 15/15 hearing on the whispered voice 
test.  The in-service medical reports do not reflect 
complaints or treatment for hearing loss.  Additionally, the 
August 1946 separation examination indicated 15/15 whispered 
voice hearing in each ear.  

The post-service medical records do not document treatment 
for hearing loss until 1986, when the veteran was given an 
audiogram at Audiology and Hearing Aid Health care.  Another 
private audiologic report, dated in 1991, is also of record.  
These reports contain uninterrupted audiometric graphs, but 
do contain reported findings of decreased speech 
discrimination ability, bilaterally.  

In an August 2007 VA examination report, a VA staff 
audiologist opined that the veteran's bilateral hearing loss 
was less likely than not due to his history of military noise 
exposure or any event during military service.  The Board 
notes that the VA examiner noted that the veteran's claims 
file and his service medical records were reviewed in their 
entirety.  The Board finds the supporting rationale of the 
August 2007 VA audiologist to be very persuasive.  First, as 
previously noted, the 2007 VA examiner's opinion was based on 
consideration of the history of the veteran's hearing loss 
disability in light of the noted claims folder review.  The 
2007 VA examiner opinion noted that the veteran's clinical 
entrance and separation examinations each found normal 
bilateral hearing sensitivity per the whispered voice test.  
The examiner, citing several studies on hearing loss, 
acknowledged the limits of the whispered voice test-their 
insensitivity to high frequency, noise-induced hearing loss.  
However, the audiologist, noting the same studies, stated 
that the whispered voice test provides a high degree of 
sensitivity for detecting hearing impairment.  The Board 
finds this competent, clinical evidence rebuts the argument 
made by the veteran's representative, in a December 2007 
Written Brief Presentation (WBP), that the whispered voice 
test was not sufficient to detect hearing loss.  

Further, in finding that the veteran's bilateral hearing loss 
is not related to service, the 2007 VA examiner noted 
according to the Noise Manual that noise-induced hearing loss 
usually develops when repeated temporary threshold shifts 
gradually result in permanent hearing loss.  The VA examiner 
then stated that the evidence of record suggests that if the 
veteran had suffered hearing loss from acoustic trauma from 
the firing of a 75mm gun, it was only temporary in nature.  
Citing a 2005 "landmark" study from the Institute of 
Medicine, the examiner noted that noise-induced hearing loss 
has an onset immediately during and following exposure to 
hazardous noise.  The 2007 examination report indicates, in 
this case, the veteran reported that he had loss of hearing 
and had tinnitus for about three weeks after the alleged 
incident.  The 2007 VA audiologist also noted that the 
veteran was diagnosed with presbycusis, hearing loss due to 
aging, in September 2004.  Based upon a review of the 
evidence, the 2007 examiner noted that the veteran's hearing 
test from 1986 to 2007 showed a progressive bilateral 
sensorineural hearing loss, most likely from presbycusis.  
The Board places a high probative value on the opinion of the 
2007 VA audiologist for several reasons, to include a review 
of the claims file, a detailed supporting rationale, and 
being an audiology specialist. 

The Board acknowledges a September 2004 treatment record 
written by P.A., M.D., notes that the veteran's hearing loss 
arose in 1944, secondary to tank guns.  However, the Board 
places little or no probative value on this opinion of 
causation.  Again, the Board concedes that the veteran was 
exposed to acoustic trauma in service.  Initially, the Board 
notes that the medical record does not indicate that Dr. P.A. 
reviewed the veteran's claim folder, which diminishes the 
probative value of his opinion.  Moreover, Dr. P.A. did not 
provide a supporting rationale for the conclusion that the 
veteran's hearing loss began in service and is secondary to 
tank guns.  

The Board also acknowledges a September 2003 letter from the 
veteran's wife stated that she noticed a change in the 
veteran's hearing since April or May of 1945.  She indicated 
that, from that point forward, she frequently had to repeat 
herself.  To this extent, the Board finds the veteran's 
spouse competent and credible to report having had to repeat 
herself to the veteran.  She also noted that the veteran 
suffered a "permanent, life-long, hearing loss."  However, 
the record does not demonstrate that the veteran's spouse is 
competent to diagnose hearing loss at that time.  As such, 
the Board does not find statement to be competent evidence 
towards establishing a nexus between the currently diagnosed 
hearing loss and active duty.

The Board also acknowledges the veteran's representative's 
argument in December 2007 that the fact that the veteran, in 
1952, had hearing sufficient to retain or obtain a flying 
license, does not prove that the veteran did not have hearing 
loss sufficient to be rated for VA purposes.  Even if the 
Board concedes this argument, the basis of the denial of 
service connection in this case rests on the reasons and 
bases discussed above, which do not rely on this factual 
premise.

The veteran has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and 
that such hearing loss should be service-connected.  Again, 
the Board finds the veteran's statements credible regarding 
his exposure to noise trauma in service and it has conceded 
such.  In this regard, the Board notes that the veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of his hearing loss do not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), organic disease of the 
nervous system, including sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  The 
evidence of record does not establish any clinical 
manifestations of bilateral hearing loss within the 
applicable time period.  Inasmuch, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In conclusion, the Board finds that the evidence is 
sufficient to establish that the veteran was exposed to noise 
trauma in service, but the probative, competent evidence of 
record does not causally relate the veteran's current 
bilateral hearing loss disability to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


